NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 10-1557
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                              JAMIE CARDENAS BORBON,
                                       Appellant
                                    _____________

                      Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                          (D.C. Criminal No. 1-06-cr-00199-001)
                     District Judge: Honorable Christopher C. Conner
                                      _____________

                         Submitted Under Third Circuit LAR 34.1(a)
                                      July 14, 2011

                 Before: RENDELL, SMITH and ROTH, Circuit Judges.

                             (Opinion Filed: August 10, 2011)
                                     _____________

                                OPINION OF THE COURT
                                    _____________

RENDELL, Circuit Judge.

       Cardenas Borbon (“Borbon”) appeals from the jury’s verdict of guilty on two

counts as part of the trial of Borbon and three others for their role in a large scale drug

conspiracy, and the resulting sentence imposed by the District Court.
       Borbon was implicated in a drug distribution conspiracy in which an individual he

knew as Juan assisted an informant named Mario Comacho in receiving a large quantity

of cocaine in Virginia, then re-locating it to Lancaster, Pennsylvania. Agents observed

the two men meet with Borbon in the parking lot of the Westfield Inn in Lancaster.

Comacho and Juan rented Room #163, and Borbon and his female companion rented

Room #147. The agents observed Juan carrying black duffels into his room and all three

men were observed frequenting Room #163. The agents proceeded to obtain a search

warrant for Room #163 and recovered 40 kilograms of cocaine from two large black

duffels, and arrested the three men. Borbon’s female companion then consented to a

search of Room #147, where agents discovered $182,000.

       At trial, a leader in the conspiracy, Amauris Sanchez, testified against

Borbon, as did Camacho, recounting drug deliveries and money collections in which

Borbon was involved.

       Borbon was convicted and sentenced by the District Court to the minimum

guidelines sentence of 292 months. Borbon challenges both his conviction and sentence. 1

       Borbon’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967) identifying five possible issues on appeal, challenging:

          1. The District Court’s adoption of a procedure allowing informants to testify

              directly from English translations of wiretaps and recorded conversations


 1
   The District Court had jurisdiction pursuant to 18 U.S.C. §3231 and our jurisdiction is
based on 28 U.S.C. §1291 and 18 U.S.C. §3742(a).

                                             2
      rather than first establishing that the informant had an independent

      recollection of the events.

   2. The District Court’s permitting the introduction of coconspirator statements

      made in furtherance of the conspiracy without establishing by independent

      evidence that Borbon participated in the conspiracy.

   3. The sufficiency of the evidence that Borbon was responsible for

      distribution of at least 50 but not less than 150 kilograms of cocaine; and

      that pursuant to U.S.S.G. §3B1.1(a), Borbon should receive a 4-level

      leadership enhancement.

   4. The sufficiency of the evidence for Borbon’s convictions for conspiracy to

      distribute and possession with intent to distribute 5 kilograms and more of

      cocaine hydrochloride.

   5. The legality of the search of Room #147 and subsequent seizure of

      $182,000 in drug proceeds.

Counsel has also filed a motion to withdraw.




                                     3
        Borbon filed a pro se brief raising several additional arguments, all relating to his

sentence. 2

        In assessing an Anders brief, we must determine: 1) whether counsel has

thoroughly examined the record for appealable issues and has explained why any such

issues are frivolous; and 2) whether an independent review of the record presents any

non-frivolous issues. United States v. Thomas, 389 F.3d 424, 425 (3d Cir. 2004); United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). If the Anders brief appears adequate,

we will confine our scrutiny to the portions of the record identified in appellant’s pro se

brief and counsel’s Anders brief. See Youla, 241 F.3d at 301. Our independent review

of those portions of the record addressing issues raised by the Anders and pro se brief

reveal no non-frivolous arguments.

        We agree with counsel that it would be frivolous to urge that the District Court

abused its discretion by admitting the translated transcripts of the recorded conversations

 2
     Borbon raises the following issues:
     1. Under Booker, certain provisions of §3553(f) should be severed from the statute,
        and therefore the District Court erred in determining that petitioner was not
        eligible for “safety valve” relief.
     2. Whether appellant’s sentence was subject to review under the “reasonableness”
        standard (including “whether the court erred in its upward decisions under
        4A1.3”).
     3. Summary of the argument (including argument that (1) his sentence, that gives
        exceptional weight to Guidelines calculation violates the Eighth Amendment and
        (2) his sentence is grossly disproportionate and violates Nelson v. U.S.
     4. Whether the District Court lost the power to sustain the subject matter jurisdiction
        of the presentencing investigation report which contains constitutional errors
        based on recent Supreme Court’s line of rulings requiring resentencing.
     5. Whether the District Court erred under the Fifth Amendment pursuant to 21 U.S.C.
        § 841(b)(1)(A) because the grand jury failed to find a drug quantity that would
        trigger the provision.
                                               4
or the coconspirator statements because the Court correctly applied our decision in U.S.

v. Starks, 515 F.2d 1, 2 (3d Cir. 1975) as well as Rule 801(d)(2)(E) of the Federal Rules

of Evidence. The attack on the drug quantity calculation and the sufficiency of the

evidence would clearly fail in light of the clear testimony of Sanchez and Camacho

regarding the seizure of the drugs and money. The Fourth Amendment challenge would

necessarily fail based on the uncontested consent of Borbon’s female companion.

Borbon’s variety of attacks on his sentence are frivolous as they lack any legal support

whatsoever.

       Thus, issues raised by Borbon and his counsel are patently without merit and,

through our own independent review, we can identify no other non-frivolous arguments.

Accordingly, we will affirm the judgment of the District Court and, in a separate order,

grant counsel’s motion to withdraw.




                                             5